Per Curiam.
We deny the appeal as moot in light of our order in DataTreasury Corp. v. Fidelity National Information, No. 16-1046.
Appellant DataTreasury Corp. also moved for costs under Rule 30, arguing the Director should reimburse DataTrea-sury for printing costs relating to unnecessary pages included in the Joint Appendix. Docket No. 32. We deny the motion, but we caution the Director to carefully evaluate which material it elects to cite in the Joint Appendix and only include material relevant to the issues disputed in a particular appeal.